Citation Nr: 0427509	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  03-08 582A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had the following certified service: Pre-war 
service November 24, 1941, to December 7, 1941; Beleaguered 
December 8, 1941, to April 8, 1942; Prisoner of War April 9, 
1942, to August 7, 1942; No casualty status August 8, 1942, 
to May 25, 1945; Status under MPA terminated May 25, 1945; 
Regular PA service May 26, 1945, to June 30, 1946.  He died 
in February 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating determination 
of the Manila, Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for the 
cause of the veteran's death in February 1988.  The appellant 
was notified of this decision in May 1988 and did not perfect 
her appeal.  

2.  Evidence submitted since the RO's previous denial of 
service connection for the cause of the veteran's death 
raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence sufficient to reopen the claim of 
entitlement to service connection for the cause of the 
veteran's death has been received.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Addressing first the preliminary matter of whether the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) are satisfied, the Board finds that they are, and that 
it is proper to proceed to a merits review.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant what evidence 
VA will seek to obtain; advise the claimant what evidence 
he/she is to provide; (4) tell the claimant to submit 
everything the claimant has pertinent to the claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).   

The discussions in the September 2002 rating decision, the 
January 2003 statement of the case (SOC), and the July 2003 
supplemental statement of the case (SSOC) informed the 
appellant of what was necessary to substantiate her claim.  
In an August 2002 letter, the RO informed the appellant of 
the VCAA.  It specifically notified her of VA's duty to 
notify her about her claim, VA duty to assist her in 
obtaining evidence for her claim, what the evidence had to 
show to establish entitlement, what was still needed from the 
appellant, where she should send the information, and how to 
contact VA.  This communication essentially had the same 
effect as advising her to submit everything pertinent to her 
claim. 

Regarding timing of notice, the letter advising the veteran 
of the VCAA preceded the determination on appeal.  She has 
had ample opportunity to respond to all RO communications, 
and is not prejudiced by any notice timing deficiencies.  The 
case has been reviewed by the RO after each occasion of 
evidentiary development.  

Regarding VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim, the RO 
requested all relevant records identified by the appellant, 
and she was informed in various letters what records the RO 
was requesting and was asked to assist in obtaining the 
evidence.  There is no indication that any pertinent evidence 
is outstanding.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2003)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the appellant's claim to reopen was 
initiated in September 2001, her claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, related to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. See 38 C.F.R. § 3.156(a) (2003).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2002).  In order to constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there was 
a causal relationship between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(c)(1).  
If the service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

Service connection for hypertension may be granted if it is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2003).

When a former prisoner of war who was interned or detained as 
such for not less than 30 days incurs avitaminosis, chronic 
dysentery, helminthiasis, malnutrition (including optic 
atrophy associated with malnutrition), pellagra, any other 
nutritional deficiency, psychosis, any of the anxiety states, 
dysthymic disorder (or depressive neurosis), organic 
residuals of frostbite if it is determined that the veteran 
was interned in climatic conditions consistent with the 
occurrence of frostbite, post-traumatic osteoarthritis, 
irritable bowel syndrome, peptic ulcer disease, peripheral 
neuropathy except where directly related to infectious 
causes, beriberi, or beriberi heart disease, to include 
ischemic heart disease in a former prisoner of war who 
experienced localized edema during captivity, to a degree of 
10 percent or more at any time after service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  These presumptions are rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principal cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to cause death, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather is must be shown that there 
was a causal connection.  38 C.F.R. § 3.312 (2003).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other diseases or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3) (2003).

A review of the record demonstrates that the RO denied 
service connection for the cause of the veteran's death in a 
February 1988 rating determination.  The appellant was 
notified of this decision and did not appeal.  Thus, the 
decision became final.  

Evidence before the RO at the time of the previous denial 
included the veteran's service medical records, which 
revealed no complaints or findings of heart disease or 
cancer.  

Also available for review were the results of a July 1985 VA 
POW Medical History and examination.  At the time of the 
examination, the veteran checked the boxes indicating that he 
had had dysentery, malaria, pneumonia, vitamin deficiency, 
and beriberi during captivity.  The veteran also checked the 
yes boxes when asked if he had had any of the following 
during captivity:  chest pain, rapid heart beats, and skipped 
or missed heart beats.

Physical examination performed at that time revealed evidence 
of arteriosclerosis of the thoracic and abdominal aorta.  
Chest x-rays revealed borderline heart with left ventricular 
prominence and arteriosclerosis of the thoracic aorta.   
There were no findings of cancer made at that time.  

In a December 1986 report, the veteran's private physician, 
E. V., M.D., indicated that that the veteran's history 
revealed that he was confined at Luna Hospital in 1969 due to 
myocardial infarction.  Following examination, a diagnosis of 
arteriosclerosis heart disease was rendered.  

In denying service connection for the veteran's death, the RO 
noted that the death certificate showed the immediate cause 
of death was acute myocardial infarction and that other 
significant causes contributing to death were transitional 
cancer, urinary bladder.  The RO noted the December 1986 
report from Dr. V., who diagnosed the veteran with 
arteriosclerotic heart disease.  The RO found that there were 
no official records of treatment or a diagnosis of cancer or 
urinary bladder condition during the veteran's military 
service or within one year following service.  

The RO further found that there was no disability of service 
origin which was etiologically related to the cause of the 
death or which may have contributed materially or 
substantially to the veteran's death.  

Evidence received subsequent to the February 1988 decision 
includes an April 1970 report from M. L.. M.D., indicating 
that the veteran had had a constricting pain at the aternal 
region radiating into the intracapular area, lasting three to 
five minutes, which was precipitated by exertion and extreme 
emotion and relieved by rest.  This was accompanied by 
shortness of breath and a cold clammy perspiration.  The 
veteran was found to have a myocardial infarction.  He was 
hospitalized for 256 days and improved.  A diagnosis of 
myocardial infarction, postero-lateral, was rendered.  

In an August 1982 affidavit, P. D., indicated that he served 
with the veteran.  He reported that he was POW with the 
veteran.  He noted that the veteran suffered from malaria, 
beriberi, and dysentery, while in captivity.  

In a June 2002 letter, the Chief of the Medical 
Administrative Division of the Veterans Memorial Medical 
Center indicated that the veteran was diagnosed as having a 
myocardial infarction, postero-lateral, in June 1969, and 
with pneumonia, resolved, in October 1975.  

In a September 2002 letter, J. M., indicated that the veteran 
was discharged from the Philippines Medical Center in June 
1969, with a diagnosis of myocardial infarction postero-
lateral.  

New and material evidence has been submitted to reopen the 
veteran's claim.  The March 1982 affidavit from P. D., who 
indicated that he served with the veteran, states that the 
veteran had beriberi while in captivity.  The Board does note 
that the veteran developed heart disease subsequent to 
service and that his death was as a result of a myocardial 
infarction. 

The newly added evidence, being neither duplicative nor 
cumulative, in conjunction with the newly enacted 
legislation, raises a reasonable possibility of 
substantiating the claim and must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).


ORDER

The petition to reopen the claim of entitlement to service 
connection for the cause of the veteran's death is granted.


REMAND

Based upon the above decision, additional development is 
warranted.  

Accordingly, this matter is remanded for the following:  

1.  The RO should request that a VA 
examiner review the entire claims folder 
and provide the following opinions: 

Is it at least as likely as not that the 
veteran had beriberi and resulting heart 
disease in service or developed beriberi 
and resultant heart disease as result of 
his POW experience following service.  If 
so, did this (i) cause, or (ii) 
aggravate, the myocardial infarction 
identified as the cause of his death?

Complete detailed rationale is requested 
for any opinion that is rendered.  

2.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

If upon completion of the above development, the claim 
remains denied, the case should be returned to the Board 
after compliance with requisite appellate procedures.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.




	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



